Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previously set forth double patenting rejection over copending application 17/493, 834 is withdrawn in view of amendment to the copending application removing the coextensive claims.
As previously stated regarding prior art, regarding the Young’s modulus in independent claim 1: typical Young’s moduli for xylylene polymers are on the order of 3 GPa according to “Xylylene Polymers” by Beach (p.602 Fig.4). While crosslinking is expected to affect the Young’s modulus and Beach does not describe crosslinked poly (p-xylylenes), the instant does test a poly (p-xylylene) without the key vinyl crosslinking groups (Fig.1, 0% vinyl) and it still has values within the claimed range. Together, this indicates that the instant dibutyl xylylene monomer is key to achieving the claimed range, and the closest prior art, Senekevich, previously used in rejection, does not describe dibutyl xylylene.
Further inapplicable art includes “Poly(ethynyl-p-xylylene), An Advanced Molecular Caulk CVD Polymer” by Carrow et al, describing a similar polymer to Senekevich (abstract). Carrow touts the film as “the first cross-linkable CVD polymer on the parylene platform” (p.B2.10.6), which indicates there is little art in this area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        

/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766